DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2009/0087810) in view of Yoon et al (US 2014/0248574).
In regard to claims 1, Singh discloses an orthodontic-element comprising one or more monitoring-sensor-tags, wherein each of the one or more monitoring-sensor-tags comprises:
at least one electric circuit (par 42 discloses a chip or programmable integrated circuit), 
at least one electronic sensor (par 43 disclose a plurality of pressure sensors), and 
wherein the orthodontic-element is selected from one or more of:
a lock that at least partially covers an orthodontic-bracket-receiving-cavity but that does not cover over an entirety of an orthodontic bracket, wherein the orthodontic-bracket-receiving-cavity is configured to receive a portion of an orthodontic-archwire;
the orthodontic-archwire, wherein the orthodontic-archwire exists in one of two configurations with respect to the one or more monitoring-sensor-tags: a first configuration wherein the one or more monitoring-sensor-tags is an elongate member that functions as an archwire configured for orthodontic use; or a second configuration, wherein a length of the orthodontic-archwire is covered by an isolation-layer, wherein the isolation-layer has at least some of the one or more monitoring-sensor-tags disposed therein; wherein in both the first configuration and the second configuration the orthodontic-archwire has a uniform thickness; and wherein the orthodontic-archwire is a separate component from orthodontic brackets;
 an orthodontic-spring;
an orthodontic-expander;
an orthodontic elastic-band;
an orthodontic-power-chain, or 
an orthodontic-band;
(where the orthodontic element is an orthodontic expander, where the orthodontic device or appliance 10 with an active element that is an expansion mechanism as disclosed in par 40 and discussed in par 152, 
the at least one electric circuit to take one or more readings from the at least one electronic sensor (par 42-45 disclose the microprocessor taking one or more readings via the sensors).
Sigh fail to disclose at least one antenna, wherein at least one circuit is operatively connected to both the at least one electronic sensor and the at least one antenna and upon the at least one antenna receiving electromagnetic radiation of a predetermined characteristic as an input, this input causes the at least one electric circuit to take one or more readings from the at least one electronic sensor and to then transmit the one or more readings using the at least one antenna.
However, Yoon teaches one or more monitoring-sensor-tags having at least one antenna (antenna 512) wherein at least one circuit (microcontroller/MCU 509) is operatively connected to both at least one electronic sensor (sensor 106) and the at least one antenna (antenna 512; as disclosed in par 23 which discloses communication between the signals received by the sensor and converted by the MCU 509 and then transmitted via the antenna 512), wherein upon the at least one antenna receiving electromagnetic radiation of a predetermined characteristic as an input, and this input causing the at least one electric circuit (509) to take one or more reading from the at least one sensor and to then causes the at least one antenna (512) to transmit the one or more readings (par 23-24 discloses the communication of the processed data of the MCU via the antenna). 
See MPEP 2143.
In regard to claim 3, Singh/Yoon discloses the claimed invention as set forth above in claim 1. Yoon further teaches the one or more readings are readings of one or more of: inductance, capacitance, or resistance (par 26 and 36 discloses the signal being a capacitance value that is converted to a digital signal) for the reasons set forth above.
In regard to claim 4, Singh further discloses the one or more readings provide information to determine one or more of: structural integrity current state of the orthodontic-element; structural integrity changes of the orthodontic-element; pressure received at the orthodontic-element; force received at the orthodontic-element; stress received at the orthodontic-element; torsion received at the orthodontic-element; deformation received at the orthodontic-element; temperature at the orthodontic-element; positional changes of a given monitoring-sensor-tag attached to the orthodontic-element with respect to position of another monitoring-sensor-tag attached to the orthodontic-element, wherein the given monitoring-sensor-
In regard to claim 5, Singh/Yoon discloses the claimed invention as set forth above in claim 1. Yoon further teaches the at least one electric circuit (509) causes the at least one antenna (512) to transmit the one or more readings, the at least one electric circuit also causes the at least one antenna to transmit additional information (par 23 discloses the transmission of stored information at a later date), for the reason set forth above. 
In regard to claim 7, Singh further discloses wherein the one or more monitoring-sensor-tags, at an initial time of attachment to the orthodontic element, are located on: a surface of the orthodontic-element, within the orthodontic-element or partially on the surface of the orthodontic-element and partially within the orthodontic-element (par 151 discloses the sensors being on the axial springs 28 or within the body plate 12).
In regard to claim 9, Singh discloses system for non-invasive monitoring of an orthodontic-element (par 2-3); wherein the system comprises: 
one or more monitoring-sensor-tags attached to the orthodontic-element (see figure 1), wherein each of the one or more monitoring-sensor-tags attached to the orthodontic-element comprises: 
at least one electric circuit (par 42 discloses a chip or programmable integrated circuit) and at least one electronic sensor (par 43 disclose a plurality of pressure sensors), 

a lock that at least partially covers an orthodontic-bracket-receiving-cavity but that does not cover over an entirety of an orthodontic bracket, wherein the orthodontic-bracket-receiving-cavity is configured to receive a portion of an orthodontic-archwire; 
the orthodontic-archwire, wherein the orthodontic-archwire exists in one of two configurations with respect to the one or more monitoring-sensor-tags: a first configuration wherein the one or more monitoring-sensor-tags is an elongate member that functions as an archwire configured for orthodontic use; or a second configuration wherein a length of the archwire is covered by isolation-layer, wherein the isolation-layer has at least some of the one or more monitoring sensor-tags disposed therein; wherein in both the first configuration and the second configuration the orthodontic-archwire has a uniform thickness; and wherein the orthodontic-archwire is a separate component from orthodontic brackets; 
an orthodontic-spring;
an orthodontic-expander;
an orthodontic-power-chain; or 
an orthodontic-band;
(where the orthodontic element is an orthodontic expander, where the orthodontic device or appliance 10 with an active element that is an expansion mechanism as disclosed in par 40 and discussed in par 152), 
the at least one electric circuit to take one or more readings from the at least one electronic sensor (par 42-45 disclose the microprocessor taking one or more readings via the sensors).

one or more readers; wherein each of the one or more readers comprises one or more second-antennas; using the one or more second-antennas transmits electromagnetic radiation of a predetermined characteristic;
wherein the first -antenna receives the electromagnetic radiation of the predetermined characteristic input; wherein this input causes the at least one electric circuit to take one or more readings from the at least one electronic sensor and to then transmit the one or more readings using the first antenna back to the one or more second-antennas; wherein at least one of the second-antennas selected from the one or more second-antennas when receives the one or more readings; and the one or more readers or a device in communication with the one or more readers uses the one or more readings to determine a current state of the orthodontic-element.
 However, Yoon teaches one or more monitoring-sensor-tags having at least one antenna (antenna 512) wherein at least one circuit (microcontroller/MCU 509) is operatively connected to both at least one electronic sensor (sensor 106) and the at least one antenna (antenna 512; as disclosed in par 23 which discloses communication between the signals received by the sensor and converted by the MCU 509 and then transmitted via the antenna 512), one or more readers (external processing unit 112) comprises one or more second-antennas (transceiver and antenna 515), wherein the one or more readers using the one or more second-antennas transmits electromagnetic radiation of a predetermined characteristic (par 23 discloses the sensor front end receiving a signal), wherein the input causes the at least one electric circuit to take one or more readings from the at least one electronic sensor and to then transmit the one or more readings using the first-antenna back to the one or more second antennas; wherein at least one of the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Singh to have a first antenna, wherein the at least one electric circuit is operatively connected to both the at least one electronic sensor and the at least one first-antenna; one or more readers; wherein each of the one or more readers comprises one or more second-antennas; using the one or more second-antennas transmits electromagnetic radiation of a predetermined characteristic; wherein the first -antenna receives the electromagnetic radiation of the predetermined characteristic input; wherein this input causes the at least one electric circuit to take one or more readings from the at least one electronic sensor and to then transmit the one or more readings using the first antenna back to the one or more second-antennas; wherein at least one of the second-antennas selected from the one or more second-antennas when receives the one or more readings; and the one or more readers or a device in communication with the one or more readers uses the one or more readings to determine a current state of the orthodontic-element as disclosed by Yoon for the purpose of in situ monitoring of the pressure and movement of the individual oral condition over time (par 16).
In regard to claim 10, Singh/Yoon disclose the claimed invention as set forth above by claim 9. Yoon further teaches the one or more readers or the device (112) comprises: a processor (processor 518) in communication with the one or more second-antennas (515, par 30); memory 
In regard to claim 22, Singh discloses the current state of the orthodontic- element is used at least in part to provide a course of treatment to a patient that has the orthodontic-element installed upon the patient (par 2-3 disclose the treatment of the correcting orthodontics). 
Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yoon et al as applied to claim 1 above, and further in view of Bindayel (US 2017/0128168).
In regard to claims 2, Singh/Yoon disclose the claimed invention as set forth above in claim 1, but fails to disclose the at least one electronic sensor is selected from one or more of a capacitive-based sensor, a resistance-based sensor or an inductance-based sensor. 
However, Bindayel at least one electronic sensor is selected from one or more of: a capacitive-based sensor, a resistance based sensor, or an inductance-based sensor (par 101 discloses the sensor system being piezo-resistive micro sensor).
However, as both Singh and Bindayel disclose electronic sensors which evaluate forces on the tooth (Sigh par 42-43 and Bindayel par 101), it would be obvious to one of ordinary skill in the art to substitute the non-specific electronic sensor of Popa Simil with the at least one See MPEP 2143
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yoon et al as applied to claim 1 and 5 above, and further in view of Nikunen et al (US 2017/0286820).
In regard to claim 6, Singh/Yoon disclose the claimed invention as set forth in claim 5, but fail to disclose that the additional information is selected from one or more of: identification information for a given monitoring-sensor-tag that is transmitting; model number for the given monitoring-sensor-tag that is transmitting; serial number for the given monitoring-sensor-tag that is transmitting; manufacturer of the given monitoring-sensor-tag that is transmitting; year of manufacture of the given monitoring-sensor-tag that is transmitting; or a request for a security code associated with that given monitoring-sensor-tag that is transmitting; a cyclic redundancy check code for the given monitoring-sensor-tag that is transmitting; a parity check code for the given monitoring-sensor-tag that is transmitting; and receipt of a disable instruction for the given monitoring-sensor-tag that is transmitting; wherein the given monitoring-sensor-tag that is transmitting is selected from the one or more monitoring- sensor-tags.
However, Nikunen discloses the monitoring-sensor-tag (passive RFID sensor tag/transponder 10 /RFID tag chip 36) includes further information such as identification information for a given monitoring-sensor-tag (par 7 transmitting RFID can be used for identification and the read out signal of a sensor).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring-sensor-tag of Singh/Yoon to 
In regard to claim 8, Singh/Yoon discloses the claimed invention as set forth above in claim 1, but fails to disclose at least one of the one or more monitoring-sensor-tags is from substantially six inches to substantially 1.0 micrometer in a largest dimension of the at least one of the one or more monitoring-sensor-tags.
However, Nikunen also discloses the monitoring-sensor-tag (passive RFID sensor tag/transponder 10 /RFID tag chip 36) being between substantially six inches to substantially 1.0 micrometer in a largest dimension of the at least one of the one or more monitoring-sensor-tags (par 78 and figure 2B disclose a passive wireless sensor tag which is dimensioned between 1mm x 2.5 mm, which falls within the range).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the monitoring-sensor-tag of Singh/Yoon to be between six inches to substantially 1.0 micrometer in a largest dimension of the at least one of the one or more monitoring-sensor-tags as disclosed in Nikunen for the purpose of providing a desired size for the orthodontic device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yoon et al as applied to claim 9 above, and further in view of Dumoulin et al (US 5,251,635).
In regard to claim 11, Singh/Yoon disclose the claimed invention as set forth above for claim 9. Yoon teaches a processor and memory (par 23, as taught above). Singh/Yoon fail to disclose the processor running code non-transitorily stored in memory in communication with 
However, Dumoulin discloses a tracking system with one or more readers with a second antenna (receiving coils 160) having a known positional location (via x-ray detection means 105 located on arm 101 , which is moved by positioning means 70 see col 2, lines 59-63), wherein a processor and memory (via tracking computer 50) use the known position of the second antenna and the communication with a first antenna (transmit coil of 120) to determine the location of a monitoring tag (invasive device 120; see col 7, lines 24-35).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Singh/Yoon to have the processor running code non-transitorily stored in memory in communication with processor is instructed using the known positional locations of the one or more second-antennas and using communications from the first-antenna, determines positional locations of the one or more monitoring-sensor-tags as taught by Dumoulin for the purpose of providing the location of the reader when scanning the mouth of the patient relative to the monitoring tag the motivation for this modification is to aid in the monitoring of the position of each dental element by increasing the accuracy of analysis of response signals.
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yoon et al as applied to claim 9 above, and further in view of Sears et al (US 2009/0286195).
In regard to claim 12, Singh/Yoon disclose the claimed invention as set forth above in claim 9, but fails to disclose the one or more readers is at least one reader-and-calibration-
However, Sears discloses a system for non-invasively monitoring an orthodontic element, wherein the system comprises: one or more monitoring-sensor-tags (sensor (S), electronics (E), and Sensor element (SE) seen in figure 7 and discussed in par 24-27), one or more readers (Probe 16 in the form of an RF detector/probe, see par 24); the one or more readers (rf probe 16) are reader -and-calibration-member (functional equivalence seen in view of the communication and recording between the probe and the sensor/electronic discloses in par 23-25) and the one or more second antennas having known positional location relative a known origin (in view of the antenna being located at the tip 16-2a of the probe in figure I and par 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the reader of Singh/Yoon to have at least one reader-and-calibration-member within the reader as disclosed in claim 12 and as set forth above by Sears for the purpose of having the known position of the reader to improve orthodontic treatment (par 25).
In regard to claim 21, Singh/Yoon disclose the claimed invention as set forth above for claim 9. Yoon teaches multiple monitoring-sensor-tags (503/507) attached to the element (100), but fails to disclose a first-sensor- tag and a second-sensor-tag; wherein the first-sensor-tag and the second-sensor-tag are each attached to the orthodontic-element; wherein the first-sensor-tag and the second-sensor-tag have an initial predetermined spacing with respect to the orthodontic-element.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Singh/Yoon to include a first-sensor- tag and a second-sensor-tag; wherein the first-sensor-tag and the second-sensor-tag are each attached to the orthodontic-element; wherein the first-sensor-tag and the second-sensor-tag have an initial predetermined spacing with respect to the orthodontic-element as disclosed by Sears for the purpose of monitoring positional changes of the orthodontic element in order to optimize the treatment.
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yoon et al as applied to claim 9 above, and further in view of Volpi et al (US 2005/0201450).
In regard to claim 13, Singh/Yoon disclose the claimed invention as set forth above for claim 9, but fail to disclose the one or more readers comprising one or more reference-sensor-tags, wherein the one or more reference-sensor-tags are fixed to the one or more second antennas.
However, Volpi discloses a reader (interrogator 225, 325 and seen in pictorial diagram of figure 4 and system diagram of figure 5), the reader having one or more antennas (metal sensing antenna 507, disclosed in par 97 and 115), wherein one or more reference sensor tags (functional equivalent being the position sensor which is disclosed as an inertial type that provides two and 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the one or more readers of Singh/Yoon to include one or more reference-sensor-tags that are fixed relative the one or more second antenna as disclosed in Nikunen for the purpose of aiding in the detection of the one or more monitoring-sensor tags to provide a more precise determination of the presence and location of the one or more tags (Volpi, par 110 and 121) the motivation for this modification being to improve the tracked locations of the orthodontic element enabling improvement in treatment.
In regard to claim 16-20 Singh/Yoon disclose the claimed invention as set forth above for claim 9. Yoon further discloses the system comprising a processor and memory (par 23).
Singh/Yoon fails to disclose the system further comprising a translating-scan-member; wherein the one or more readers are disposed within a portion of the translating-scan-member; wherein the translating-scan-member is translatable along a predetermined path of motion; a position-reference-member; wherein the position-reference-member houses one or more position-reference-tags; a patient-fixation-member that removably supports at least a portion of a patient; wherein the position-reference-member is attached to the patient-fixation-member (claim 16), wherein the one or more position-reference-tags have known positional locations; wherein the processor running code non-transitorily stored in memory in communication with the processor is instructed, using the known positional locations of the one or more position-(claim 17), at least one position-reference- tag comprising a third antenna (claim 18) the position-reference-member is fixed (claim 19) and the position-reference-member being fixedly attached to the patient-fixation-member (claim 20).
However, Volpi discloses a system (figure 3) which discloses a functional equivalent to a translating-scan-member (in view of the disclosed sweeping motion of the wand/interrogator 325 seen in figure 3 and disclosed in par 109-110 and 123) wherein one or more readers are disposed within a portion of the translating-scan-member (par 58 discloses the interrogator reading the reply codes from RFID tags in par 58), wherein the translating-scan-member is translatable along a predetermined path of motion (sweeping motion path seen in figure 3), to a position-reference-member (RFID/metal calibration markers 341-344 )wherein the position-reference-member houses a functional equivalent to one or more position-reference-tags (in view of the disclosed RFID/metal calibration markers 341-344 known RFID signatures in par 111, which is read by the interrogator 325) and a functional and/or structural equivalent to a patient-fixation-member that removably supports at least a portion of a patient (operating table 302 which is discloses as supporting a patient 303 in par 107); and wherein the position-reference-member (RFID/metal calibration markers 341-344) is attached to the patient-fixation-member (operating table 302; see figure 3 and 111), the one or more position-reference-tags (RFID signature of RFID/metal calibration markers 341-344) have known positional locations ( within the RFID/metal calibration markers on the table in the positions disclosed in par 111), using the known positional locations of the one or more position-reference-tags (RFID signature of RFID/metal calibration markers 341-344) and using communications to determine positional locations of the one or more monitoring-sensor-tags (RFID position markers 330-333, see par 109-111), using a 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Singh/Yoon to have the one or more readers be disposed within a portion of a translating-scan-member that travels along a predetermined path of motion; to include a position-reference-member that houses one or more position-reference-tags, to include a patient-fixation-member that removably supports at least a portion of a patient, the position-reference-member being attached to the patient-fixation-member, have the processor be instructed, using the known positional locations of the one or more position-reference-tags and using communications from the first-antenna, at least one position-reference-tag comprising a third antenna, determines positional locations of the one or more monitoring-sensor-tags and the position-reference-member is fixedly attached to the patient -fixation-member as disclosed in claims 16-20 in Volpi for the purpose of calibrating the type and sensitivity of interrogation needed to provide an acceptable level of object identification, thus improving the integrity of the operation (par 111).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yoon et al in view of Volpi et al as applied to claim 13 above, and further in view of Killian et al (US 2010/0097194).
In regard to claim 14, Singh/Yoon/Volpi disclose the claimed invention as set forth above for claim 13. Volpi modifies the reader to include the one or more reference-sensor-tags having a sensor within an electric circuit (the position sensor which is disclosed as an inertia sensor, see par 120 and the communication subsystem as seen in figure 5 constitutes an electric circuit), for the reason set forth above.
However, Killian discloses a system for tracking conditions, such as inertial measurements (abstract) that includes a reference-sensor-tag (RFID sensor tag 200) which includes at least one second-electric-circuit comprising at least one second-sensor ( RF transceiver 204, processor 206, memory 208 and sensing apparatus 212) and an antenna (212) in communication with the at least one second electric circuit (see figure 2 and par 16), wherein upon the at least one fourth-antenna (212)receiving electromagnetic signaling the at least one second-electric-circuit takes one or more calibration-readings from the at least one sensor and then transmitting the one or more calibration-readings using the at least one fourth-antenna (in view of the disclosure of par 18, which discloses the sensor measuring the condition after the antenna receiver an interrogation signal).
Since the reference-sensor-tag of Volpi and Killian provide positional information in the form of inertial measurements (Volpi par 120 and Killian par 16), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the one or more reference-sensor -tags of Popa Simil/Yoon/Volpi with the one or more reference-
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.N.B./ Examiner, Art Unit 3772                                                                                                                                                                                            
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772